 Case: 1:18-cv-06907 Document #: 49 Filed: 12/11/18 Page 1 of 1 PageID #:3941

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Abbott Laboratories
                              Plaintiff,
v.                                                  Case No.: 1:18−cv−06907
                                                    Honorable Charles P. Kocoras
Blayne Fleck
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 11, 2018:


        MINUTE entry before the Honorable Charles P. Kocoras: Motion hearing held.
Non−party Nevro Corporation's notice emergency motion for a protective order
precluding plaintiff Abbott Laboratories from deposing Rami Elghandour [35] is denied.
Abbott's expedited motion to compel, de−designate documents and extend the agreed
briefing schedule [43] is granted. Abbot Laboratories is permitted to take the deposition of
Rami Elghandour limited to two hours. Joint oral motion to seal the courtroom during the
preliminary injunction hearing is granted. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
